Citation Nr: 0937617	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had service in the Army National Guard of 
Nebraska with a period of active duty for training (ACDUTRA) 
from October 1964 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in July 2009.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that is 
related to his military service.

2.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).  

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2007 and January 2008, before the AOJ's initial adjudication 
of the claims.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) for each issue and a supplemental statement of the 
case (SSOC) (bilateral hearing loss) reporting the results of 
its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were 
obtained in October 2007 and February 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the October 2007 and February 2008 VA opinions 
obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and 
provide explanations for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise while on the rifle range and 
from mortar fire.  He contends that he did not wear earplugs 
in service.  The Veteran further contends that he would 
temporarily lose his hearing for about two days after 
exposure to weapons firing during trainings.

The Veteran's STRs are of record and contain no complaints 
of, or treatment for, hearing loss or tinnitus.  His entrance 
examination for his period of ACDUTRA in February 1964 showed 
normal hearing acuity of 15/15 on whispered and spoken voice 
tests.  His discharge examination from his period of ACDUTRA 
dated in February 1965 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.)

The Veteran was afforded a VA audiometric examination in 
October 2007.  His claims file was reviewed.  The examiner 
noted that the enlistment examination showed whispered and 
spoken voice results, which are not sensitive to frequency-
specific hearing loss, and that the discharge examination 
showed audiometric results within normal limits.  The Veteran 
reported his military noise exposure and reported that his 
civilian occupation was being a farmer.  He reported a family 
history of hearing loss.  No tinnitus was reported.   

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
50
75
LEFT
30
40
45
45
70

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in the right ear, 
and 96 percent in the left ear.  The examiner opined that the 
Veteran's hearing loss was not at least as likely the result 
of noise exposure during service based on the normal 
audiometric results from 1965.  The examiner also noted that 
when asked about tinnitus in three different ways, he denied 
any symptoms each time.

The Veteran was afforded a VA audiology examination in 
February 2008.  His claims file was reviewed.  The Veteran 
reported difficulty hearing along with tinnitus.  He reported 
his military noise exposure and being a farmer.  He reported 
that he first began experiencing tinnitus for at least 10 
years and maybe 30 years.  No audiometric testing was done as 
only an opinion regarding tinnitus was requested.  The 
examiner opined that the Veteran's hearing loss was not 
likely precipitated by military noise exposure since it was 
within normal limits throughout his service.  The rationale 
was that exposure to either impulse sounds or continuous 
exposure could cause a temporary threshold shift, which 
disappeared in 16 to 48 hours after exposure to loud noise.  
Impulse sounds might also damage the structure of the inner 
ear resulting in immediate hearing loss.  Continuous exposure 
to loud noise can also damage the structure of hair cells 
resulting in hearing loss.  If the hearing did not recover 
completely from a temporary threshold shift, a permanent 
hearing loss existed.  Since the damage is done when exposed 
to noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss.  The examiner noted the conflicting statements of 
tinnitus, in that the Veteran denied a history of tinnitus at 
the October 2007 examination, but reported a constant 
bilateral tinnitus at that examination.  The examiner opined 
that if the Veteran has tinnitus and it has been present for 
10 to 30 years, it is not likely relate to military noise 
exposure as his military service was over 40 years ago.

The Veteran submitted a buddy statement dated in April 2008 
that indicates that the Veteran complained of difficulty 
hearing after one weekend of rifle shooting while in service.

At his hearing in July 2009, the Veteran testified about 
military noise exposure without the use of earplugs and that 
he began to notice his tinnitus around 25 to 30 years ago.  
He testified that he believe that he had always had it since 
service.  He further testified that he not seek medical 
treatment for hearing loss until a couple of years earlier.  
The Veteran also testified that post-service, he was exposed 
to noisy tractors and that he did not always wear ear 
protection.  His wife testified that he has had hearing 
problems since she has known him, which is around 27 years.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of bilateral hearing loss as 
defined by VA and of tinnitus.  The Veteran has credibly 
testified about noise exposure in service, making it likely 
that the Veteran had acoustic trauma while in service.  
However, there is no persuasive medical evidence of a nexus 
between the in-service noise exposure and any current hearing 
loss and tinnitus.  The only medical nexus opinions of 
record, that of the VA audiologists in October 2007 and 
February 2008, indicate that the Veteran's hearing loss and 
tinnitus are not related to his military service.  There is 
absent from the record competent medical evidence linking any 
current hearing loss and tinnitus to the Veteran's period of 
active service.  No medical professional provides findings or 
opinions to that effect, and neither the Veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  There is simply a lack 
of any medical evidence demonstrating that his current 
hearing loss and tinnitus are related to military service.  

With regards to his hearing loss, the VA audiologists' 
opinions are supported by the absence of any documented 
hearing loss for many years after service.  The Board 
acknowledges the buddy statement that shows that the Veteran 
complained of hearing loss after a weekend of duty and the 
Veteran's contention that he would temporarily lose hearing 
for about two days after trainings.  However, the February 
2008 audiologist explained that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift, which disappear in 16 to 48 hours after exposure to 
loud noise.  This is consistent with the Veteran's contention 
that he temporarily lost hearing for about two days following 
noise exposure.  The examiner further explained that a normal 
audiogram subsequent to the noise exposure would verify that 
the hearing had recovered without permanent loss.  However, 
the Veteran's audiogram in February 1965 was normal and there 
are no further audiograms of record until October 2007, 
decades after service, and the Veteran testified about not 
seeking any treatment until then.  

The Board acknowledges the Veteran's wife's testimony that he 
has had trouble hearing for at least 27 years.  However, the 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing auditory complaints, symptoms, or findings for 
more than 40 years between the period of active service and 
his claim for service connection is itself evidence which 
tends to show that this disability did not have its onset in 
service or for many years thereafter.  A presumption of 
service incurrence for hearing loss may not be made as there 
is no indication of any sensorineural hearing loss prior to 
2007, many years after service.  38 C.F.R. §§  3.307, 3.309.

With regards to his tinnitus, although the examinations 
conflict as to whether the Veteran actually has tinnitus, the 
Veteran has contended that he misheard the October 2007 
examiner and thought that he was asked whether tinnitus was a 
worse problem than hearing loss, which is why he answered no.  
The Board finds the Veteran's explanation to be credible and 
giving the Veteran the benefit of the doubt, finds that the 
evidence does show that he had tinnitus at the time of the 
2007 examination.  However, the February 2008 examiner opined 
that it was not related to service, due to the fact that it 
began, at the earliest, 30 years ago, while his active 
service was over 40 years ago.  At his hearing, the Veteran 
testified that he first noticed tinnitus 25-30 years ago, 
which is consistent with the report of history he gave to the 
February 2008 VA examiner.  

While the Veteran asserts that his tinnitus is related to in-
service noise exposure, the Board places greater probative 
value on the February 2008 medical opinion.  In this regard, 
the Board notes that he acknowledged at his Board hearing 
that his he first observe tinnitus 30 years ago, about a 
decade following his service separation.  This history is 
consistent with the history given at the time of his February 
2008 examination.  The Veteran is competent to testify 
regarding when his tinnitus began.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this case, the Veteran is competent to 
report that he first noticed tinnitus in the late 1970s.  

However, as noted above, the evidence still does not show any 
competent nexus between his tinnitus and his service.  In 
this regard, the Board acknowledges the Veteran's belief that 
he has hearing loss and tinnitus related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2008).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative 
value.  In contrast, the February 2008 opinion is highly 
probative as it was rendered by a licensed audiologist that 
reviewed the claims folder and provided a medical opinion 
that took into account the Veteran's post service statement 
concerning the date of onset of his tinnitus.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
hearing loss and tinnitus that are traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


